     Case 3:20-cv-01378-JLS-AHG Document 14 Filed 12/11/20 PageID.63 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DARRYL DUNSMORE,                                     Case No.: 3:20-cv-1378-JLS-AHG
12                                      Petitioner,
                                                          ORDER DENYING CERTIFICATE
13   v.                                                   OF APPEALABILITY
14   UNKNOWN,
15                                   Respondent.
16
17         On July 17, 2020, Petitioner Darryl Dunsmore, a prisoner proceeding pro se, filed a
18   Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) On August
19   4, 2020, this Court dismissed the Petition as successive, pursuant to § 2244(b)(3)(A). (ECF
20   No. 3.) In its dismissal Order, the Court noted that this was not the first Petition for a Writ
21   of Habeas Corpus Petitioner had submitted challenging his June 4, 2010 conviction in San
22   Diego Superior Court Case No. SCS 215653. (Id.) Indeed, on May 17, 2013, Petitioner
23   filed a Petition for Writ of Habeas Corpus in Case No. 13-cv-1193-GPC-PCL, in which
24   Petitioner also challenged his conviction Case No. SCS 215653. On August 10, 2015, this
25   Court denied that petition on the merits. See Order filed Aug. 10, 2015 in Case No. 13-cv-
26   1193-GPC-PCL (ECF No. 115). As such, this Court dismissed Petitioner’s July 17, 2020
27   Petition as successive, without prejudice to refiling if and when Petition obtained an Order
28

                                                      1
                                                                                 3:20-cv-1378-JLS-AHG
     Case 3:20-cv-01378-JLS-AHG Document 14 Filed 12/11/20 PageID.64 Page 2 of 3



 1   from the appropriate court of appeals authorizing the district court to consider a successive
 2   petition. (See ECF No. 3 at 2, citing 28 U.S.C. § 2244(b)(3)(A).)
 3          On August 24, 2020, Petitioner filed a “Motion for Rehearing,” in which he argued
 4   the Court improperly dismissed his petition as successive. (ECF No. 5.) On November 2,
 5   2020, the Court granted in part and denied in part the motion for reconsideration and
 6   clarified its dismissal order. (ECF No. 10 at 6 (citing Morris v. Morgan Stanley & Co.,
 7   942 F.2d 648, 655 (9th Cir. 1991) (holding a district court may clarify its original order
 8   pursuant to Rule 60(a) despite a notice of appeal)).) Upon reconsideration, the Court found
 9   that, while not entirely clear, the claims raised in the Petition appeared to be related to two
10   separate state court judgments: (1) Petitioner’s 2010 trial and conviction in Case No. SCS
11   215653 and (2) a 2018 order from the California Court of Appeal in Case No. D074656
12   remanding a portion of his case for resentencing. The Court concluded that, as for the
13   claims in the Petition that appeared to relate to Petitioner’s 2010 trial proceedings and
14   original conviction in Case No. SCS 215653, those claims were barred as successive. (Id.
15   at 2–3 (citing 28 U.S.C. § 2244(b)(3)(A)).) To the extent Petitioner sought to raise claims
16   related to pending his resentencing, the Order clarified that those claims were dismissed
17   because Petitioner had not yet been resentenced and as such, the Court must abstain from
18   interfering in the ongoing proceedings in state court.1 (Id. at 4–6 (citing Younger v. Harris,
19   401 U.S. 37, 45–46 (1971)).) The case therefore remained dismissed without prejudice.
20   (See id. at 6.)
21          On November 18, 2020, Petitioner filed a notice of appeal and on December 3, 2020,
22   the Ninth Circuit Court of Appeals remanded the case to this Court for the limited purpose
23
24
     1
25     As noted in this Court previous Orders, among the numerous petitions for writ of habeas corpus filed in
     this Court by Petitioner, on November 2, 2020, the Court dismissed another habeas petition, filed by
26   Petitioner pursuant to 28 U.S.C.§ 2254 in Civil Case No. 20-cv-1518-BAS-KSC. The Court in that case
     likewise concluded that to the extent the Petition contained claims related to Petitioner’s original 2010
27   conviction it must be dismissed as successive and to the extent Petitioner also raised claims related to his
     ongoing resentencing proceedings, they were dismissed under the Younger’s abstention doctrine. See
28   Dunsmore v. Eldridge, 20-cv-1518-BAS-KSC (S.D. Cal. Nov. 1, 2020) Order, ECF No. 4.

                                                          2
                                                                                            3:20-cv-1378-JLS-AHG
     Case 3:20-cv-01378-JLS-AHG Document 14 Filed 12/11/20 PageID.65 Page 3 of 3



 1   of determining whether a certificate of appeal should issue. (ECF No. 13.) Under 28
 2   U.S.C. § 2253, “[u]nless a circuit justice or judge issues a certificate of appealability, an
 3   appeal may not be taken to the court of appeals from the final order in a habeas corpus
 4   proceeding in which the detention complained of arises out of process issued by a State
 5   court.” 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability is authorized “if the
 6   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.
 7   § 2253(c)(2). For the reasons discussed above and in this Court’s November 5, 2020
 8   Clarification Order, Petitioner’s claims related to his 2010 trial are barred as successive.
 9   Furthermore, Petitioner’s claims stemming from the pending resentencing proceedings are
10   barred under the Younger abstention doctrine because state court proceedings are ongoing.
11   None of the Younger exceptions apply here for the reasons discussed in this Court’s
12   November 5, 2020 Clarification Order. (See ECF No. 10 at 5.) The Court finds Petitioner
13   cannot demonstrate that reasonable jurists would find this Court’s dismissal petition
14   debatable. See Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel,
15   529 U.S. 473, 484 (2000).
16         Accordingly, the certificate of appealability is DENIED.
17   Dated: December 11, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                3:20-cv-1378-JLS-AHG
